Coleman, J.
(concurring)—I agree that the contempt order must be vacated due to the trial court's failure to timely specify in a written order the manner in which MacDonald could purge himself of contempt and be released from jail. I appreciate the difficult position facing the trial *633court. MacDonald was extremely uncooperative in his approach to the court and demanded 5 days' notice of presentation of any order. However, the requirement of a clearly defined, unambiguous statement of the means by which one may purge oneself of contempt is clearly required by the cases as a prerequisite to a valid, coercive contempt order.
Reconsideration denied February 12, 1986.